******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 RECALL TOTAL INFORMATION MANAGEMENT,
    INC., ET AL. v. FEDERAL INSURANCE
              COMPANY ET AL.
                  (SC 19291)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
          Argued April 27—officially released May 26, 2015

  Edmund M. Kneisel, pro hac vice, with whom were
Lawrence G. Rosenthal and Matthew T. Wax-Krell, for
the appellants (plaintiffs).
  Melicent B. Thompson, with whom, on the brief, was
Eric S. Lankton, for the appellee (named defendant).
  Robert D. Laurie, with whom, on the brief, was Eliza-
beth F. Ahlstrand, for the appellee (defendant Scotts-
dale Insurance Company).
  Heather Spaide, William Passanante, Joshua Gold
and Amy Bach filed a brief for United Policyholders as
amicus curiae.
  Jeffrey J. Vita and Gregory D. Podolak filed a brief
for Professional Records and Information Services Man-
agement International, Inc., as amicus curiae.
  Laura A. Foggan, pro hac vice, Edward R. Brown and
Todd A. Bromberg filed a brief for American Insurance
Association et al. as amici curiae.
                         Opinion

   PER CURIAM. This case concerns the scope of cover-
age afforded by personal injury clauses in two liability
insurance policies and whether, pursuant to those poli-
cies, the insurers had a duty to defend the insured
parties in settlement negotiations. The plaintiffs, Recall
Total Information Management, Inc. (Recall), and Exec-
utive Logistics Services, LLC (Ex Log), appeal from
the judgment of the Appellate Court affirming the trial
court’s summary judgment rendered in favor of the
defendants, Federal Insurance Company (Federal) and
Scottsdale Insurance Company (Scottsdale).1 Recall
Total Information Management, Inc. v. Federal Ins.
Co., 147 Conn. App. 450, 465, 83 A.3d 664 (2014). The
plaintiffs claim that the Appellate Court improperly con-
cluded that: (1) the defendants did not waive coverage
defenses by breaching their duty to defend the plaintiffs
in settlement negotiations; and (2) the policy provisions
at issue did not afford coverage for claims made against
the plaintiffs by a third party. We disagree and, accord-
ingly, affirm the judgment of the Appellate Court.
   Recall contracted with International Business
Machines (IBM) to transport and store computer tapes
containing personal information of current and former
IBM employees. Recall subsequently subcontracted
with Ex Log to provide transportation services for the
tapes. In connection with these agreements, Federal
and Scottsdale issued, respectively, a commercial gen-
eral liability policy and an umbrella liability policy to
Ex Log, both of which policies named Recall as an
additional insured. Ex Log lost the computer tapes
when they fell from Ex Log’s truck onto the roadside
and were retrieved by an unknown individual. There is
no evidence that anyone ever accessed the information
on the tapes or that their loss caused injury to any IBM
employee, but IBM spent significant sums providing
identity theft services and, in informal negotiations,
sought reimbursement of those sums from Recall and,
by extension, Ex Log. The defendants were notified
of the loss of the computer tapes and the settlement
negotiations but declined to participate in those negoti-
ations or to provide coverage to the plaintiffs under
the policies.
   Thereafter, the plaintiffs commenced the present
action against the defendants alleging, inter alia, breach
of the insurance contracts. The plaintiffs alleged that
the loss of the computer tapes constituted a ‘‘personal
injury,’’ which was defined by the policies in relevant
part as an ‘‘injury . . . caused by an offense of . . .
electronic, oral, written or other publication of material
that . . . violates a person’s right of privacy . . . .’’2
The defendants filed separate motions for summary
judgment with respect to the breach of contract count
on the basis that, as a matter of law, they had no duty
to defend the plaintiffs in the settlement negotiations
and the plaintiffs’ loss was not covered by the policies.
The trial court granted the defendants’ motions for sum-
mary judgment after concluding that the defendants
had not waived coverage defenses by failing to defend
the plaintiffs and that the plaintiffs’ losses were not
within the scope of the personal injury clauses of the
policies. The plaintiffs’ appeal to the Appellate Court
followed.
    The Appellate Court affirmed the trial court’s render-
ing of summary judgment in favor of the defendants.
Recall Total Information Management, Inc. v. Federal
Ins. Co., supra, 147 Conn. App. 465. The Appellate Court
first concluded that there was no breach of the duty to
defend that would preclude the defendants from raising
coverage defenses because the settlement negotiations
involving the plaintiffs and IBM did not constitute a
‘‘[s]uit’’ or ‘‘other dispute resolution proceeding,’’
which, pursuant to the policies, would have triggered
a duty to defend. Id., 460–61. The Appellate Court then
concluded that the loss of the computer tapes did not
constitute a ‘‘personal injury’’ as defined by the policies
because there had been no ‘‘publication’’ of the informa-
tion stored on the tapes resulting in a violation of a
person’s right to privacy. Id., 462–65.
   We thereafter granted the plaintiffs’ petition for certi-
fication to appeal from the judgment of the Appellate
Court, limited to the following issue: ‘‘Did the Appellate
Court properly affirm the trial court’s summary judg-
ment rendered in favor of the defendants?’’ Recall Total
Information Management, Inc. v. Federal Ins. Co., 311
Conn. 925, 86 A.3d 469 (2014). Our examination of the
record and briefs and our consideration of the argu-
ments of the parties persuade us that the judgment of
the Appellate Court should be affirmed. Because the
Appellate Court’s well reasoned opinion fully addresses
the certified issue, it would serve no purpose for us to
repeat the discussion contained therein. We therefore
adopt the Appellate Court’s opinion as the proper state-
ment of the issue and the applicable law concerning
that issue. See Citizens Against Overhead Power Line
Construction v. Connecticut Siting Council, 311 Conn.
259, 262, 86 A.3d 463 (2014).
   We are compelled to make one observation regarding
the Appellate Court’s opinion. In reciting the applicable
standard of review when a trial court’s decision to grant
a motion for summary judgment is challenged on
appeal, the Appellate Court correctly stated that such
review is plenary. Recall Total Information Manage-
ment, Inc. v. Federal Ins. Co., supra, 147 Conn. App.
457. The Appellate Court, however, also stated that,
‘‘[o]n appeal . . . the burden is on the . . . party
[opposing summary judgment] to demonstrate that the
trial court’s decision to grant the movant’s summary
judgment [motion] was clearly erroneous.’’ (Emphasis
added; internal quotation marks omitted.) Id.3 We
hereby disavow this latter statement as an inaccurate
description of the law governing appellate review of
summary judgment dispositions. We nevertheless
emphasize that it is clear from our careful review of
the Appellate Court’s decision that it did not actually
apply this improper standard when reviewing the trial
court’s decision but, rather, properly engaged in ple-
nary review.
      The judgment of the Appellate Court is affirmed.
  1
     Sinclair Risk and Financial Services, LLP, also was named as a defendant
in the trial court, but was not a party to the appeal in the Appellate Court
and is not involved in this appeal. References herein to the defendants are
to Federal and Scottsdale.
   2
     The Federal and Scottsdale policies used similar, nearly identical lan-
guage. For purposes of this opinion, we quote the relevant language from
the policy issued by Federal.
   3
     The quoted language originates from an earlier Appellate Court opinion;
see Norse Systems, Inc. v. Tingley Systems, Inc., 49 Conn. App. 582, 591,
715 A.2d 807 (1998); and has been repeated in other Appellate Court opinions,
although, for the most part, not recently. The language has always been
accompanied by the correct standard of review, however, and there is no
indication that the incorrect statement of law affected the disposition of
any appeal.